Title: To Thomas Jefferson from John Barnes, 9 July 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            Wednesday morng. 9 July 1806
                            
                        
                        In the Sch. Brothers return from New Providence to
                            George Town came 4 lbs. white Lump & powderd Sugar as ⅌ sample. JB. have purchased—them and salts—@ 18 Cts ⅌ pound—is little inferior to refined Lump @ 25
                            Cts—if the President chooses a barrel, JB will reserve him one for
                            Monticello—and will answer every purpose that Mr LeMaire uses the Lump
                            Sugar for—
                    